Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is dated as of May 12, 2016, by and
among Western Digital Corporation, a Delaware corporation (the “Borrower”), and
the other parties who have executed this Security Agreement (the Borrower, such
other parties and any other parties who execute and deliver to the Collateral
Agent an agreement substantially in the form attached hereto as Schedule A,
being hereinafter referred to collectively as the “Debtors” and individually as
a “Debtor”), each with its mailing address as set forth in Section 14(b) below,
and JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), with its mailing address
as set forth in Section 14(b) below, acting as collateral agent hereunder for
the Secured Parties hereinafter identified and defined (JPMorgan Chase Bank
acting as such collateral agent and any successor or successors to JPMorgan
Chase Bank acting in such capacity being hereinafter referred to as the
“Collateral Agent”).

PRELIMINARY STATEMENTS

A.         Reference is made to the Loan Agreement, dated as of April 29, 2016
(as extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among the Borrower,
JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”),
JPMorgan Chase Bank as an L/C Issuer (together with the other L/C Issuers
identified therein, the “L/C Issuers”), the other banks and financial
institutions from time to time party thereto and the other agents party thereto,
pursuant to which the Administrative Agent, the L/C Issuers and the other banks
and financial institutions from time to time party thereto have agreed to
provide financial accommodations to the Borrower (JPMorgan Chase Bank, in its
individual capacity and such other banks and financial institutions being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”).

B.         In addition, one or more of the Debtors may from time to time be
liable to the Lenders and/or their Affiliates with respect to Hedging Liability
and/or Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations ((i) the Administrative Agent, the Arrangers, the Collateral Agent,
the L/C Issuers, the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, the Lenders and (ii) with respect to
the Hedging Liability and Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, any Affiliates of the Lenders and any entity
that was a Lender or an Affiliate of a Lender at the time the relevant
transaction was entered into, are referred to collectively as the “Secured
Parties” and individually as a “Secured Party”).

C.         As a condition to the closing of the transactions contemplated by the
Loan Agreement, the Secured Parties have required, among other things, that each
Debtor enter into this Agreement and grant to the Collateral Agent for the
benefit of the Secured Parties a lien on and security interest in the personal
property and fixtures of such Debtor described herein subject to the terms and
conditions hereof.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.         Terms defined in Loan Agreement. Except as otherwise provided
in Section 2 below, all capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Loan Agreement. The term
“Debtor” and “Debtors” as used herein shall mean and include the Debtors
collectively and also each individually, with all representations, warranties,
and covenants of and by the Debtors, or any of them, herein contained to
constitute joint and several representations, warranties, and covenants of and
by the Debtors; provided, however, that unless the



--------------------------------------------------------------------------------

context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Debtor only with respect to the Collateral owned by it or
represented by such Debtor as owned by it.

As used herein:

“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Intellectual Property” shall mean, collectively, the intellectual or intangible
property rights in the Patents, Trademarks, Copyrights, and Technology.

“Intellectual Property Collateral” shall mean, collectively, the intellectual or
intangible property rights in the Patents, Trademarks, Copyrights, Technology
and Licenses, in each case, now or hereafter, owned, filed, acquired, or
assigned to each Debtor, or to which a Debtor is made party to.

“Intercompany Notes” shall mean, with respect to each Debtor, all intercompany
notes described in Schedule 5(b) to the Perfection Certificate, the Global
Intercompany Note and intercompany notes hereafter acquired by such Debtor and
all certificates, instruments or agreements evidencing such intercompany notes,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.

“Licenses” shall mean, collectively, with respect to each Debtor, all license,
sublicense and distribution agreements with, and covenants not to sue, any other
party with respect to any Intellectual Property, whether such Debtor is a
licensor or licensee, sublicensor or sublicensee, distributor or distributee
under any such agreement, together with any and all (i) renewals, extensions,
supplements, amendments and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements, breaches or violations thereof and (iii) rights to sue for past,
present and future infringements, breaches or violations thereof.

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, allowed or filed in the United States or any other country or
any trans-national patent registry), together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(ii) inventions, discoveries, designs and improvements described or claimed
therein, (iii) reissues, divisions, continuations, reexaminations, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures,

 

-2-



--------------------------------------------------------------------------------

formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(i) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future misappropriations or violations thereof.

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether applied for or registered in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to the
foregoing, (ii) extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

Section 2.         Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Collateral Agent for the benefit of the Secured Parties a lien on and
security interest in and acknowledges and agrees that the Collateral Agent has
and shall continue to have until the Termination Date for the benefit of the
Secured Parties a continuing lien on and security interest in, and right of
set-off against, all right, title, and interest of such Debtor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

(a)         Accounts;

(b)         Chattel Paper;

(c)         Instruments (including Promissory Notes and Intercompany Notes);

(d)         Documents;

(e)         General Intangibles (including Payment Intangibles and Intellectual
Property Collateral);

(f)          Letter-of-Credit Rights;

(g)         Supporting Obligations;

(h)         Deposit Accounts;

(i)          Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

(j)          Inventory;

 

-3-



--------------------------------------------------------------------------------

(k)         Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

(l)          Fixtures;

(m)        Commercial Tort Claims (as described on Schedule 7 to the Perfection
Certificate or on one or more supplements to the Perfection Certificate);

(n)         Goods;

(o)         Personal property, and interests in personal property of such Debtor
of any kind or description now held by any Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Party, or any agent or affiliate of any Secured Party,
whether expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;

(p)         Supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

(q)         Accessions and additions to, and substitutions and replacements of,
any and all of the foregoing; and

(r)         Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

all of the foregoing being herein sometimes referred to as the “Collateral”.
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time shall have the same meanings herein as such terms are defined
in the UCC, unless this Agreement shall otherwise specifically provide. For
purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.

Section 3.         Secured Obligations. This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Loan Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
(if any) of the Borrower heretofore or hereafter issued under the Loan
Agreement, and all obligations of the Debtors, and of any of them individually,
with respect to any Hedging Liability, all obligations of the Debtors, and of
any of them individually, with respect to any Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations, and all obligations of the
Debtors, and of any of them individually, arising under any guaranty issued by
it relating to the foregoing or any part thereof, in each case whether now
existing or hereafter arising (and whether arising before or after the filing of
a petition in bankruptcy and including all interest, fees and other amounts
accrued after the petition date), due or to become due, direct or

 

-4-



--------------------------------------------------------------------------------

indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all reasonable and documented out-of-pocket expenses and charges,
including, without limitation, all reasonable attorney’s fees and other expenses
of litigation or preparation therefor (but under no circumstances shall the
Debtors be obligated to pay for more than one firm of outside counsel, and no
Debtor shall be obligated to pay for any in-house counsel except, if reasonably
necessary, one local counsel and one regulatory counsel in any relevant material
jurisdiction, to the Collateral Agent, or the Collateral Agent and the Secured
Parties, taken as a whole, as the case may be, and, solely in the case of a
conflict of interest, one additional counsel to the affected persons similarly
situated, taken as a whole) suffered or incurred by the Secured Parties, and any
of them individually, in collecting or enforcing any of such indebtedness,
obligations, and liabilities or in realizing on or protecting or preserving any
security therefor, including, without limitation, the lien and security interest
granted hereby (all of the indebtedness, obligations, liabilities, expenses, and
charges described above being hereinafter referred to as the “Secured
Obligations”).

Section 4.       Covenants, Agreements, Representations and Warranties.
    (a) Each Debtor hereby represents and warrants to the Secured Parties that:

(i)         Each Debtor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Debtor is the sole
and lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for.

(ii)        As of the Escrow Release Date, each Debtor’s respective sole place
of business or chief executive office, as applicable, is at the address listed
on Schedule 1(a) to the Perfection Certificate opposite such Debtor’s name.

(iii)      As of the Escrow Release Date, each Debtor’s legal name and
jurisdiction of organization are correctly set forth on Schedule 1(a) to the
Perfection Certificate. As of the Escrow Release Date, no Debtor has transacted
business at any time since February 1, 2011, and does not currently transact
business, under any other legal names other than the prior legal names set forth
on Schedule 1(b) to the Perfection Certificate or the other names set forth on
Schedule 1(c) to the Perfection Certificate.

(iv)       As of the Escrow Release Date, Schedule 6 to the Perfection
Certificate contains a true, complete, and current listing of all material
patents, trademarks and copyrights owned by each of the Debtors as of the date
hereof that are registered or the subject of a pending application with any
United States federal governmental authority, and exclusive licenses of
copyrights to which a Debtor is a party, other than to the extent the same
constitutes Excluded Property. As of the date thirty (30) days after the Escrow
Release Date (or fifteen (15) days for copyrights), the supplement to Schedule 6
to the Perfection Certificate to be provided by the Borrower will set forth a
true, complete and current listing of any other patents, trademarks or
copyrights owned by each of the Debtors as of the Escrow Release Date that are
registered or the subject of a pending application with any United States
federal governmental authority, and exclusive licenses of copyrights to which a
Debtor is a party, other than to the extent the same constitutes Excluded
Property, and other than any patent, trademark or copyright or exclusive
copyright license where the Borrower has filed or caused to be filed an
applicable Intellectual Property Security Agreement with the United States
Patent and Trademark Office or the United States Copyright Office promptly after
the Collateral Agent provides the Borrower with written notice identifying such
patent, trademark or copyright or exclusive copyright license with respect to
the corresponding requirement under this

 

-5-



--------------------------------------------------------------------------------

Agreement or the Loan Agreement or the Borrower provides the Collateral Agent
with written notice identifying such patent, trademark or copyright or exclusive
copyright license, to the extent such Intellectual Property Security Agreement
filing preserves, confirms and perfects the security interest granted herein
(subject to the Intercreditor Agreement).

(v)         As of the Escrow Release Date, Schedule 7 to the Perfection
Certificate contains a true and correct list of all Commercial Tort Claims
(i) with a projected value (as reasonably estimated by the Borrower) in excess
of $30.0 million individually held by the Debtors as of the date hereof and
(ii) for which a complaint has been filed in a court of competent jurisdiction.

(b)         Each Debtor hereby covenants and agrees with the Secured Parties
that:

(i)         Each Debtor shall provide the Collateral Agent written notice of a
change of the location of such Debtor’s chief executive office within sixty
(60) days of such change or such longer period as the Collateral Agent may
agree.

(ii)        Upon any change to the legal name or jurisdiction of organization of
any Debtor the applicable Debtor shall provide written notice thereof to the
Collateral Agent within sixty (60) days after the occurrence thereof or such
longer period as the Collateral Agent may agree. Each Debtor agrees promptly
(and, in any event, within sixty (60) days) following any change referred to in
clause (i) or (ii) above, to take all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable, and to provide the Collateral Agent with certified
organizational documents reflecting any such changes, if applicable.

(iii)       Each Debtor shall take all commercially reasonable actions necessary
to defend the Collateral against any claims and demands of all persons at any
time claiming the same or any interest in the Collateral other than a Permitted
Lien adverse to any of the Secured Parties.

(iv)       [Reserved].

(v)        Subject to Schedule 6.24 to the Loan Agreement, all insurance
disclosed on Schedule 8 to the Perfection Certificate, to the extent available
on commercially reasonable terms, shall be endorsed or otherwise amended to
include a loss payable or mortgagee endorsement (as applicable) to the
Collateral Agent and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Collateral Agent. Each Debtor hereby authorizes the Collateral Agent, at the
Collateral Agent’s option, to adjust, compromise, and settle any losses in
respect of any Collateral under any insurance afforded at any time after the
occurrence and during the continuation of any Event of Default, and such Debtor
does hereby irrevocably (until the Termination Date) constitute the Collateral
Agent, its officers, agents, and attorneys, as such Debtor’s attorneys-in-fact,
with full power and authority after the occurrence and during the continuation
of any Event of Default to effect such adjustment, compromise, and/or settlement
and to endorse any drafts drawn by an insurer of the Collateral or any part
thereof and to do everything necessary to carry out such purposes and to receive
and receipt for any unearned premiums due under policies of such insurance.

 

-6-



--------------------------------------------------------------------------------

(vi)         At any time after and during the continuance of any Event of
Default, if any Collateral with a value in excess of $1,000,000 is in the
possession or control of any agents or processors of a Debtor and the Collateral
Agent so requests, such Debtor agrees to notify such agents or processors in
writing of the Collateral Agent’s lien and security interest therein and
instruct them to hold all such Collateral for the Collateral Agent’s account and
subject to the Collateral Agent’s instructions.

(vii)        At any time after and during the continuation of any Event of
Default, each Debtor agrees from time to time to deliver to the Collateral Agent
such evidence of the existence, identity, and location of its Collateral and of
its availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request. At any time after and during the continuation of any Event
of Default, the Collateral Agent shall have the right to verify all or any part
of the Collateral in any manner, and through any medium, which the Collateral
Agent considers appropriate and reasonable, and each Debtor agrees to furnish
all reasonable assistance and information, and perform any reasonable acts,
which the Collateral Agent may reasonably require in connection herewith.

(viii)       Upon any new registration, or application for registration, for any
Intellectual Property rights, and exclusive licenses of copyrights, constituting
Collateral granted to or filed or acquired by any Debtor after the Escrow
Release Date (including any Intellectual Property that is no longer included as
Excluded Property) (collectively, “New IP”), the Debtor shall, on or prior to
the later to occur of (i) thirty (30) days for copyrights and sixty (60) days
for all other Intellectual Property following such grant, filing or acquisition
and (ii) the date of the next required delivery of the Compliance Certificate
following the date of such grant, filing or acquisition (or such longer period
as to which the Collateral Agent may consent), submit to the Collateral Agent a
supplement to Schedule 6 to the Perfection Certificate to reflect such
additional rights, and execute the applicable Intellectual Property Security
Agreement and deliver such Intellectual Property Security Agreement to the
Collateral Agent, and shall promptly file such Intellectual Property Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.

(ix)         If any Debtor shall at any time hold or acquire a Commercial Tort
Claim with a projected value (as reasonably estimated by the Borrower) equal to
or in excess of $30.0 million individually for which a complaint has been filed
in a court of competent jurisdiction and that is required to be pledged
hereunder, the Debtor shall, on or prior to the later to occur of (i) sixty
(60) days following such acquisition and (ii) the date of the next required
delivery of the Compliance Certificate following the date of such acquisition
(or such longer period as to which the Collateral Agent may consent), execute
and deliver to the Collateral Agent a supplement to Schedule 7 to the Perfection
Certificate in such form reasonably acceptable to the Collateral Agent and the
provisions of Section 2 of this Agreement shall apply to such Commercial Tort
Claim (provided any Debtor’s failure to do so shall not impair the Collateral
Agent’s security interest therein).

(x)         Each Debtor agrees to execute and deliver to the Collateral Agent
such further agreements, assignments, instruments, and documents, and to do all
such other things, as the Collateral Agent may reasonably deem necessary to
assure the Collateral Agent of its lien and security interest hereunder,
including, without limitation, such

 

-7-



--------------------------------------------------------------------------------

agreements with respect to patents, trademarks, copyrights, and similar
intellectual property rights as the Collateral Agent may from time to time
reasonably require to comply with the filing requirements of the United States
Patent and Trademark Office and the United States Copyright Office; provided
that (a) no action outside of the United States shall be required in order to
create or perfect any security interest in any assets located outside of the
United States and no foreign law security or pledge agreement or foreign
intellectual property filing or search shall be required (other than the Cayman
Share Mortgage and any foreign law governed security or pledge agreement in such
other jurisdictions as required pursuant to Section 4.5 of the Loan Agreement),
(b) no Debtor shall be required to seek any landlord lien waiver, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement
and (c) to the extent constituting Collateral, (1) the security interests in
assets requiring perfection through control agreements or other control
arrangements (other than control of pledged certificated Securities and material
Instruments to the extent otherwise required under this Agreement and the filing
of financing statements), (2) assets subject to certificates of title (other
than the filing of financing statements) and (3) Letter-of-Credit Rights (other
than the filing of financing statements) shall not be required to be perfected.
In the event for any reason the law of any jurisdiction other than New York
becomes or is applicable to the Collateral or any part thereof, or to any of the
Secured Obligations, each Debtor agrees to execute and deliver all such
agreements, assignments, instruments, and documents and to do all such other
things as the Collateral Agent reasonably deems necessary or appropriate to
preserve, protect, and enforce the security interest of the Collateral Agent
under the law of such other jurisdiction, subject to the limitations set forth
in the proviso to the first sentence of this clause (x). Without limiting the
foregoing, the Administrative Agent is hereby authorized at any time and from
time to time to file in any relevant jurisdiction any financing statement that
describes the Collateral as “all assets” or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the UCC. Each Debtor hereby further authorizes the
Collateral Agent to file the Intellectual Property Security Agreements, or other
instrument to perfect, confirm, continue, protect or enforce the security
interest granted hereunder, with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office), as applicable,
without the signature of such Debtor, and naming such Debtor as a debtor and
naming the Collateral Agent as secured party.

(xi)         If an Event of Default has occurred and is continuing, the
Collateral Agent may, at its option, but only following ten (10) Business Days’
written notice to each Debtor of its intent to do so, expend such sums as the
Collateral Agent reasonably deems advisable to perform the obligations of the
Debtors with respect to the Collateral under this Agreement and the other Loan
Documents to the extent that any Debtor fails to do so, including, without
limitation, the payment of any insurance premiums, the payment of any taxes,
Liens and encumbrances that do not constitute Permitted Liens, expenditures made
in defending against any adverse claims that do not constitute Permitted Liens,
and all other expenditures which the Collateral Agent may be compelled to make
by operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens. All such sums and amounts so expended shall be repayable by the
Debtors within thirty (30) days after demand, shall constitute additional
Secured Obligations secured hereunder, and shall bear interest from the date
said amounts are expended at a rate per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) equal to 2% plus the Base
Rate from time to time in effect plus the Applicable Margin for Base Rate Loans
(such rate per annum as so determined being hereinafter

 

-8-



--------------------------------------------------------------------------------

referred to as the “Default Rate”). No such performance of any obligation by the
Collateral Agent on behalf of a Debtor, and no such advancement or expenditure
therefor, shall relieve any Debtor of any default under the terms of this
Agreement or in any way obligate any Secured Party to take any further or future
action with respect thereto. The Collateral Agent, in making any payment hereby
authorized, may do so according to any bill, statement or estimate procured from
the appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien or title or claim.
The Collateral Agent, in performing any act hereunder, shall be the sole judge
of whether the relevant Debtor is required to perform the same under the terms
of this Agreement.

Section 5.         Special Provisions Re: Receivables.     (a) Upon the
occurrence and during the continuance of an Event of Default, if any Receivable
arises out of a contract with the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, each Debtor agrees to provide information promptly upon
the request of the Collateral Agent and, at the request of the Collateral Agent,
execute whatever instruments and documents are reasonably required by the
Collateral Agent in order that such Receivable shall be assigned to the
Collateral Agent and that proper notice of such assignment shall be given under
the federal Assignment of Claims Act (or any successor statute) or any similar
state or local statute, as the case may be.

(b)       If any Debtor shall at any time after the Escrow Release Date hold or
acquire any Instrument or Chattel Paper evidencing any Receivable or other item
of Collateral (including Intercompany Notes but other than any checks received
and deposited in the ordinary course of business), the Debtor shall, on or prior
to the later to occur of (i) sixty (60) days following such acquisition and
(ii) the date of the next required delivery of the Compliance Certificate
following the date of such acquisition (or such longer period as to which the
Collateral Agent may consent), cause such Instrument or tangible Chattel Paper
to be delivered to the Collateral Agent; provided, however, that, unless an
Event of Default has occurred and is continuing, a Debtor shall not be required
to deliver any such Instrument or tangible Chattel Paper if and only so long as
the aggregate unpaid principal balance of all such Instruments and tangible
Chattel Paper held by the Debtors and not delivered to the Collateral Agent
hereunder is less than $30.0 million at any one time outstanding.

Section 6.         Collection of Receivables.     (a) Except as otherwise
provided in this Agreement, each Debtor shall make collection of its Receivables
and may use the same to carry on its business in accordance with its ordinary
business practices and otherwise subject to the terms hereof.

(b)       Upon the occurrence and during the continuance of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under other provisions of this Section 6, in the event the Collateral
Agent makes a written request for any Debtor to do so:

(i)         all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks but other than any
checks received and deposited in the ordinary course of business) shall, upon
receipt by such Debtor, be promptly endorsed to and deposited with Collateral
Agent; and/or

(ii)        such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Collateral Agent
and which are maintained at one or more post offices selected by the Collateral
Agent.

 

-9-



--------------------------------------------------------------------------------

(c)         Upon the occurrence and during the continuation of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under the other provisions of this Section 6, the Collateral Agent or its
designee may notify the relevant Debtor’s customers and account debtors at any
time that Receivables have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and either in its own name, or
such Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 6(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on Receivables, and in the Collateral Agent’s
reasonable discretion file any claim or take any other action or proceeding
which the Collateral Agent may reasonably deem necessary to protect and realize
upon the security interest of the Collateral Agent in the Receivables or any
other Collateral.

(d)         Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Collateral Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Collateral
Agent in and through a remittance account or accounts maintained at the
Collateral Agent or by the Collateral Agent at a commercial bank or banks
selected by the Collateral Agent with reasonable care (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Collateral
Agent is solely for the Collateral Agent’s convenience. The Collateral Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made pursuant to
the terms of the Loan Agreement, and at such intervals as the Collateral Agent
may from time to time in its discretion determine. The Collateral Agent need not
apply or give credit for any item included in proceeds of Receivables or other
Collateral until the Depositary Bank has received final payment therefor at its
office in cash or final solvent credits current at the site of deposit
reasonably acceptable to the Collateral Agent and the Depositary Bank as such.
However, if the Collateral Agent does permit credit to be given for any item
prior to a Depositary Bank receiving final payment therefor and such Depositary
Bank fails to receive such final payment or an item is charged back to the
Collateral Agent or any Depositary Bank for any reason, the Collateral Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly return to the applicable Debtor all
proceeds of Collateral which the Collateral Agent has not applied to the Secured
Obligations as provided above from the remittance account, as well as all
Instruments and tangible Chattel Paper delivered to the Collateral Agent
pursuant to Section 6(b)(i) hereof. Notwithstanding the foregoing, each Secured
Party shall be obligated to refund and return any and all amounts paid by any
Debtor to such Secured Party for fees, expenses or damages to the extent such
Secured Party is not entitled to payment of such amounts in accordance with the
terms hereof. The Secured Parties shall have no liability or responsibility to
any Debtor for the Collateral Agent or any Depositary Bank accepting any check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.

Section 7.         Special Provisions Re: Investment Property and Deposits.
    (a) Unless and until an Event of Default has occurred and is continuing and
the Collateral Agent shall have given the Debtors at least three (3) Business
Days’ notice of its intent to exercise its rights under this Agreement:

(i)        each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property, or any part thereof,
for all purposes not

 

-10-



--------------------------------------------------------------------------------

inconsistent with the terms of this Agreement, the Loan Agreement or any other
document evidencing or otherwise relating to any Secured Obligations; and

(ii)         each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property subject to the lien
and security interest of this Agreement.

(b)         As of the Escrow Release Date, all (i) Equity Interests in a
Subsidiary held, beneficially or of record, by each Debtor, (ii) Equity
Interests in an Affiliate held, beneficially or of record, by each Debtor that
represent 50% or less of Equity Interests of such Affiliate, (iii) securities
accounts in the name of a Debtor and (iv) commodity accounts in the name of a
Debtor, in each case, that constitute Collateral are listed and identified on
Schedule 4 to the Perfection Certificate and made a part hereof. If any Debtor
shall at any time after the Escrow Release Date hold or acquire any other
Investment Property constituting Collateral, the Debtor shall, on or prior to
the later to occur of (i) sixty (60) days following such acquisition and
(ii) the date of the next required delivery of the Compliance Certificate
following the date of such acquisition (or such longer period as to which the
Collateral Agent may consent), deliver to the Collateral Agent certificates for
all certificated securities constituting Investment Property and part of the
Collateral hereunder (other than any certificated securities issued by a Person
that is not an Affiliate), all duly endorsed in blank for transfer or
accompanied by an appropriate assignment or assignments or an appropriate
undated stock power or powers, in every case sufficient to transfer title
thereto, including, without limitation, all stock received in respect of a stock
dividend or resulting from a split-up, revision or reclassification of the
Investment Property or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation or otherwise. With respect to any
uncertificated securities or any Investment Property held by a securities
intermediary, commodity intermediary, or other financial intermediary of any
kind, at the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default (or at any time with respect to
uncertificated securities or Investment Property issued by any Guarantor to
Borrower or another Guarantor), the relevant Debtor shall execute and deliver,
and shall cause any such issuer or intermediary to execute and deliver, an
agreement among such Debtor, the Collateral Agent, and such issuer or
intermediary in form and substance reasonably satisfactory to the Collateral
Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it will comply with such entitlement orders, and apply any value
distributed on account of any Investment Property, as directed by the Collateral
Agent without further consent by such Debtor. The Collateral Agent may, upon
three (3) Business Days’ written notice to the Debtors at any time after the
occurrence and during the continuation of any Event of Default, cause to be
transferred into its name or the name of its nominee or nominees any and all of
the Investment Property hereunder.

(c)         [Reserved].

Section 8.           Power of Attorney. In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Collateral Agent, its
nominee, or any other person whom the Collateral Agent may reasonably designate
as such Debtor’s attorney-in-fact, with full power and authority upon the
occurrence and during the continuation of any Event of Default to sign such
Debtor’s name on verifications of Receivables and other Collateral; to send
requests for verification of Collateral to such Debtor’s customers, account
debtors, and other obligors; to endorse such Debtor’s name on any checks, notes,
acceptances, money orders, drafts, and any other forms of payment or security
that may come into the Collateral Agent’s possession; to endorse the Collateral
in blank or to the order of the Collateral Agent or its nominee; and to sign
such Debtor’s name on any invoice or bill of lading relating to any

 

-11-



--------------------------------------------------------------------------------

Collateral, on claims to enforce collection of any Collateral, on notices to and
drafts against customers and account debtors and other obligors, on schedules
and assignments of Collateral, on notices of assignment and on public records;
to notify the post office authorities to change the address for delivery of such
Debtor’s mail to an address designated by the Collateral Agent; to receive, open
and dispose of all mail addressed to such Debtor; and to do all things
reasonably necessary to carry out this Agreement. Each Debtor hereby ratifies
and approves all acts of any such attorney and agrees that neither the
Collateral Agent nor any such attorney will be liable for any acts or omissions
or for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct or breach of this Agreement. The
foregoing powers of attorney, being coupled with an interest, are irrevocable
until the Termination Date.

Section 9.           Defaults and Remedies.     (a) The occurrence of any event
or the existence of any condition, after giving effect to any applicable notice,
grace or cure provision pursuant to the Loan Agreement, specified as an “Event
of Default” under the Loan Agreement shall constitute an “Event of Default”
hereunder.

(b)         Upon the occurrence and during the continuation of any Event of
Default, the Collateral Agent shall have, in addition to all other rights
provided herein or by law, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further the Collateral Agent may, without demand and,
to the extent permitted by applicable law, without advertisement, notice,
hearing or process of law, all of which each Debtor hereby waives to the extent
permitted by applicable law, at any time or times, sell, lease, assign, give an
option or options to purchase or otherwise dispose of and deliver, or acquire by
credit bid on behalf of the Lenders any or all Collateral held by or for it at
public or private sale, at any securities exchange or broker’s board or at the
Collateral Agent’s office or elsewhere, for cash, upon credit or otherwise, at
such prices and upon such terms as the Collateral Agent deems advisable, in its
reasonable discretion. In the exercise of any such remedies, the Collateral
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations. Also, if
less than all the Collateral is sold, the Collateral Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof. In addition to all other
sums due any Secured Party hereunder, each Debtor shall pay the Secured Parties
all costs and expenses incurred by the Secured Parties, including reasonable
attorneys’ fees and court costs (but under no circumstances shall the Debtors be
obligated to pay for more than one firm of outside counsel, and no Debtor shall
be obligated to pay for any in-house counsel), in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Party or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute). Any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Debtors in accordance with Section 14(b) hereof at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice; provided, however, no notification need be given to
a Debtor if such Debtor has signed, after the Event of Default hereunder that is
then continuing has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Collateral Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. Any Secured Party may be the purchaser at any public
sale. Each Debtor hereby waives all of its rights of redemption from any such
sale. The Collateral Agent may postpone or cause the

 

-12-



--------------------------------------------------------------------------------

postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
be made at the time and place to which the sale was postponed or the Collateral
Agent may further postpone such sale by announcement made at such time and
place. The Collateral Agent has no obligation to prepare the Collateral for
sale. The Collateral Agent may sell or otherwise dispose of the Collateral
without giving any warranties as to the Collateral or any part thereof,
including disclaimers of any warranties of title or the like, and each Debtor
acknowledges and agrees that the absence of such warranties shall not render the
disposition commercially unreasonable.

(c)         Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Collateral Agent shall have the
right to take physical possession of any and all of the Collateral, the right
for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the relevant Debtor’s premises or to remove the
Collateral or any part thereof to such other places as the Collateral Agent may
desire, in each case, subject to the terms of any lease covering the relevant
premises, (ii) the Collateral Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof, to deliver such Collateral or any part thereof to the
Collateral Agent and/or to liquidate such Collateral or any part thereof and
deliver the proceeds thereof to the Collateral Agent, and (iii) each Debtor
shall, upon the Collateral Agent’s demand, promptly assemble the Collateral and
make it available to the Collateral Agent at a place reasonably designated by
the Collateral Agent. If the Collateral Agent exercises its right to take
possession of the Collateral, each Debtor shall also at its expense perform any
and all other steps requested by the Collateral Agent to preserve and protect
the security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of the Collateral Agent,
appointing overseers for the Collateral and maintaining Collateral records.

(d)         Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 7(a)(i) hereof and/or to receive and retain the
distributions which they are entitled to receive and retain pursuant to
Section 7(a)(ii) hereof, shall, at the option of the Collateral Agent upon ten
(10) Business Days prior written notice to the Debtors, cease and thereupon
become vested in the Collateral Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 7(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Collateral Agent were the
absolute owner thereof including, without limitation, the rights to exchange, at
its discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable. To the extent that the notice referred to in the first sentence of
this paragraph (d) has been given, after all

 

-13-



--------------------------------------------------------------------------------

Events of Default have been cured or waived, (i) each Debtor shall have the
exclusive right to exercise the voting and consensual rights and powers that
such Debtor would have otherwise been entitled to exercise pursuant to the terms
of Section 7(a)(i) hereof and (ii) the Collateral Agent shall promptly repay to
each applicable Debtor (without interest) all dividends, interest, principal or
other distributions that such Debtor would otherwise be permitted to retain
pursuant to Section 7(a)(ii) hereof and that have not been applied to the
repayment of the Secured Obligations.

(e)         Without in any way limiting the foregoing, each Debtor hereby grants
to the Secured Parties, effective and exercisable solely upon the occurrence and
during the continuation of an Event of Default, a royalty-free (and free of any
other obligation of payment or compensation), irrevocable (solely during the
continuation of an Event of Default), non-exclusive license and right to use and
sublicense (in the ordinary course of business), in connection with any
foreclosure or other realization by the Collateral Agent or the Secured Parties
on all or any part of the Collateral to the extent permitted by law and this
Agreement, all Intellectual Property Collateral (excluding any rights under a
License that by its terms is prohibited from being sublicensed by Debtor to the
Collateral Agent) now owned or hereafter acquired by such Debtor, and wherever
the same may be located and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all such Intellectual Property Collateral and the right
to sue for past infringement of such Intellectual Property Collateral. The
license and right granted to the Secured Parties hereby shall be without any
royalty or fee or charge whatsoever with respect to fees payable by the Secured
Parties to Debtors.

(f)         The powers conferred upon the Secured Parties hereunder are solely
to protect their interest in the Collateral and shall not impose on them any
duty to exercise such powers. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Debtors in any way related to the Collateral, and the Collateral Agent
shall have no duty or obligation to discharge any such duty or obligation.
Neither any Secured Party nor any party acting as attorney for any Secured Party
shall be liable for any acts or omissions or for any error of judgment or
mistake of fact or law other than such person’s gross negligence or willful
misconduct or breach of this Agreement.

(g)         Failure by the Collateral Agent to exercise any right, remedy or
option under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 10.11 of the Loan Agreement and then only to the extent specifically
stated. The rights and remedies of the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Party may have.

 

-14-



--------------------------------------------------------------------------------

Section 10.         Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Collateral Agent upon the occurrence and
during the continuation of any Event of Default pursuant to any exercise of
remedies shall, when received by the Collateral Agent in cash or its equivalent,
be applied by the Collateral Agent in reduction of, or held as collateral
security for, the Secured Obligations in accordance with the terms of the Loan
Agreement. The Debtors shall remain liable to the Secured Parties for any
deficiency. Any surplus remaining after the Termination Date has occurred shall
be returned to the Borrower, as agent for the Debtors, or to whomsoever the
Collateral Agent reasonably determines is lawfully entitled thereto.

Section 11.       Continuing Agreement; Release. (a) Subject to Section 9.12 of
the Loan Agreement, this Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect until the Termination Date.
Upon the Termination Date, the pledge of all Collateral hereunder will terminate
and all liens and security interests hereunder shall automatically be released,
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Debtors. In connection with any
termination or release pursuant to this Section 11 or as required by any other
provision of this Agreement or the Loan Agreement, the Administrative Agent or
Collateral Agent shall promptly deliver to the applicable Debtor any Collateral
of such Debtor held by the Administrative Agent or the Collateral Agent, as
applicable, hereunder and execute and deliver to any Debtor, at such Debtor’s
expense, all Uniform Commercial Code termination statements and similar
documents that such Debtor shall reasonably request to evidence such termination
or release.

(b) If the Administrative Agent or Collateral Agent shall be directed or
permitted pursuant to Section 9.12 of the Loan Agreement to release any Lien
created hereby upon any Collateral (including any Collateral sold or disposed of
by any Debtor in a transaction permitted by the Loan Agreement (other than a
transfer to another Debtor)), such Collateral shall be automatically released
from the Lien created hereby to the extent provided under, and subject to the
terms and conditions set forth in, Section 9.12 of the Loan Agreement, all
without delivery of any instrument or performance of any act by any party, and
all rights to such Collateral shall revert to the Debtors. In connection
therewith, the Administrative Agent and/or Collateral Agent, as applicable, at
the request and sole expense of the Borrower, shall execute and deliver to the
Borrower all releases or other documents, including, without limitation, UCC
termination statements, reasonably necessary or desirable for the release of the
Lien created hereby on such Collateral. A Debtor shall be automatically released
from its obligations hereunder in the event that all the capital stock of such
Debtor shall be so sold or disposed (other than a transfer to another Debtor) or
if such Debtor ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted under
the Loan Agreement. Any execution and delivery of documents pursuant to this
Section 11(b) shall be without recourse to or representation or warranty by the
Collateral Agent.

Section 12.         The Collateral Agent.     (a) In acting under or by virtue
of this Agreement, the Collateral Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Loan Agreement, all of
which provisions of said Loan Agreement (including, without limitation,
Section 9 thereof) are incorporated by reference herein with the same force and
effect as if set forth herein in their entirety. The Collateral Agent hereby
disclaims any representation or warranty to the Secured Parties or any other
holders of the Secured Obligations concerning the perfection of the liens and
security interests granted hereunder or in the value of any of the Collateral.

(b)         The parties hereto agree that the Collateral Agent shall be entitled
to indemnification and reimbursement of its expenses incurred hereunder as
provided in Sections 9.6 and 10.13 of the Loan Agreement as if such sections
were set out in full herein and references to “the Administrative Agent” therein
were references to “the Collateral Agent” and references to

 

-15-



--------------------------------------------------------------------------------

“the Borrower” therein were references to “each Grantor.” The obligations of the
Grantors under this clause shall survive termination of this Agreement.

Section 13.         Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations (as defined in the
First Priority Intercreditor Agreement) that are Obligations, with respect to
Shared Collateral (as defined in the First Priority Intercreditor Agreement),
the requirements of this Agreement to deliver Collateral to the Collateral Agent
shall be deemed satisfied by the delivery thereof to the Applicable Authorized
Representative (as defined in the First Priority Intercreditor Agreement) as
bailee for the Collateral Agent as provided in the First Priority Intercreditor
Agreement; provided that as of the date hereof, the Applicable Authorized
Representative is the Collateral Agent.

Section 14.       Miscellaneous.     (a) This Agreement may only be waived or
modified in writing in accordance with the requirements of Section 10.11 of the
Loan Agreement. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Collateral Agent’s prior
written consent. Without limiting the generality of the foregoing, and subject
to the provisions of the Loan Agreement, any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person subject to the requirements of Section 10.10 of the Loan Agreement, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

(b)         All notices and other communications hereunder shall comply with
Section 10.8 of the Loan Agreement; provided that, the address information for
each Debtor shall be that expressed for the Borrower in such Section.

(c)         Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.

(d)         The lien and security interest herein created and provided for stand
as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Loan Agreement as well as for the
other Secured Obligations secured hereby. No application of any sums received by
the Secured Parties in respect of the Collateral or any disposition thereof to
the reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and the Termination Date has occurred. Each Debtor acknowledges and
agrees that the lien and security interest hereby created and provided are
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or

 

-16-



--------------------------------------------------------------------------------

omissions whatsoever of any Secured Party or any other holder of any Secured
Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Party or any other holder of any Secured Obligations of any other security for
or guarantors upon any of the Secured Obligations or by any failure, neglect or
omission on the part of any Secured Party or any other holder of any of the
Secured Obligations to realize upon or protect any of the Secured Obligations or
any collateral or security therefor. The lien and security interest hereof shall
not in any manner be impaired or affected by (and the Secured Parties, without
notice to anyone, are hereby authorized to make from time to time) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any of the Secured Obligations or of any collateral or security
therefor, or of any guaranty thereof, or of any instrument or agreement setting
forth the terms and conditions pertaining to any of the foregoing. The Secured
Parties may at their discretion at any time grant credit to the Borrower without
notice to the other Debtors in such amounts and on such terms as the Secured
Parties may elect without in any manner impairing the lien and security interest
created and provided for. In order to realize hereon and to exercise the rights
granted the Secured Parties hereunder and under applicable law, there shall be
no obligation on the part of any Secured Party or any other holder of any
Secured Obligations at any time to first resort for payment to the Borrower or
any other Debtor or to any guaranty of the Secured Obligations or any portion
thereof or to resort to any other collateral, security, property, liens or any
other rights or remedies whatsoever, and the Secured Parties shall have the
right to enforce this Agreement against any Debtor or its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.

(e)         In the event the Secured Parties shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule A, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules 1, 3, 4, 5,
6 and 7 to the Perfection Certificate with respect to it. No such substitution
shall be effective absent the written consent of the Collateral Agent nor shall
it in any manner affect the obligations of the other Debtors hereunder.

(f)         This Agreement may be executed in counterparts and by different
parties hereto on separate counterparts, each of which shall be an original, but
all together one and the same instrument. Delivery of executed counterparts of
this Agreement by telecopy or by e-mail of an Adobe portable document format
file (also known as a “PDF” file) shall be effective as originals. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

(g)         No Secured Party (other than the Collateral Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Agreement for the enforcement of any remedy under or upon
this Agreement; it being understood and intended that no one or more of the
Secured Parties (other than the Collateral Agent) shall have any right in any
manner whatsoever to enforce any right hereunder, and that all proceedings at
law or in equity shall be instituted, had and maintained by the Collateral Agent
in the manner herein provided and for the benefit of the Secured Parties.

 

-17-



--------------------------------------------------------------------------------

(h)         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

(i)           Each Debtor hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in New York City in the borough of Manhattan, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Debtor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient form. Each of the parties hereto agrees that a final judgment
in any such proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that (i) any party hereto may
otherwise have to bring any proceeding relating to this Agreement against any
other party hereto or their respective properties in the courts of any
jurisdiction (A) for purposes of enforcing a judgment or (B) in connection with
any pending bankruptcy, insolvency or similar proceeding in such jurisdiction or
(ii) the Collateral Agent or any other Secured Party may otherwise have to bring
any proceeding relating to this Agreement against any Debtor or its properties
in the courts of any jurisdiction in connection with exercising remedies against
any Collateral in a jurisdiction in which such Collateral is located. EACH
DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, EACH SECURED PARTY
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[SIGNATURE PAGES TO FOLLOW]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

“Debtors” WESTERN DIGITAL CORPORATION By:    

/s/ Olivier Leonetti

  Name:   Olivier Leonetti   Title:     Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

WESTERN DIGITAL TECHNOLOGIES, INC By:  

/s/ Michael C. Ray

 

Name: Michael C. Ray

Title: Executive Vice President, Chief

Legal Officer and Secretary

HGST, INC. WD MEDIA, LLC By:  

/s/ Michael C. Ray

 

Name: Michael C. Ray

Title: Secretary

WESTERN DIGITAL (FREMONT), LLC By:  

/s/ Michael C. Ray

 

Name: Michael C. Ray

Title: Vice President and Secretary

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Caitlin Stewart

 

Name: Caitlin Stewart

Title: Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

[FORM OF] ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT

THIS AGREEMENT dated as of this [    ]th day of [            ], 20[    ] from
the entities listed on the signature pages hereto (collectively, the “New
Debtors”), to JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as collateral
agent for the Secured Parties (defined in the Security Agreement hereinafter
identified and defined) (JPMorgan Chase Bank acting as such agent and any
successor or successors to JPMorgan Chase Bank in such capacity being
hereinafter referred to as the “Collateral Agent”).

PRELIMINARY STATEMENTS

A.         Western Digital Corporation, a Delaware corporation (the “Borrower”),
and certain other parties have executed and delivered to the Collateral Agent
that certain Security Agreement dated as of May 12, 2016 (such Security
Agreement, as the same may from time to time be amended, restated, amended and
restated, modified or restated, including supplements thereto which add
additional parties as Debtors thereunder, being hereinafter referred to as the
“Security Agreement”), pursuant to which such parties (the “Existing Debtors”)
have granted to the Collateral Agent for the benefit of the Secured Parties a
lien on and security interest in the Existing Debtors’ Collateral to secure the
Secured Obligations.

B.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Security Agreement,
except that any reference to the term “Debtor” or “Debtors” and any provision of
the Security Agreement providing meaning to such term shall be deemed a
reference to the Existing Debtors and the New Debtors.

C.         The Borrower provides each New Debtor with substantial financial,
managerial, administrative, and/or technical support and each New Debtors will
benefit, directly and indirectly, from the financial accommodations extended by
the Secured Parties to the Borrower.

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of financial
accommodations given or to be given to the Borrower by the Secured Parties from
time to time, each New Debtor hereby agrees as follows:

1.         Each New Debtor acknowledges and agrees that it shall become a
“Debtor” party to the Security Agreement effective upon the date of such New
Debtor’s execution of this Agreement and the delivery of this Agreement to the
Collateral Agent, and that upon such execution and delivery, all references in
the Security Agreement to the terms “Debtor” or “Debtors” shall be deemed to
include such New Debtor. Without limiting the generality of the foregoing, each
New Debtor hereby repeats and reaffirms all grants (including the grant of a
lien and security interest), covenants, agreements, representations, and
warranties contained in the Security Agreement as amended hereby, each and all
of which are and shall remain applicable to the Collateral from time to time
owned by such New Debtor or in which such New Debtor from time to time has any
rights. Without limiting the foregoing, in order to secure payment of the
Secured Obligations, whether now existing or hereafter arising, each New Debtor
does hereby grant to the Collateral Agent for the benefit of the Secured
Parties, and hereby agrees that the Collateral Agent has and shall continue to
have until the Termination Date (as such term is defined in the Loan Agreement
referred to in the Security Agreement) for the benefit of the Secured Parties a
continuing lien on and security interest in all of such New Debtor’s Collateral,
including, without limitation, all of such New Debtor’s Accounts, Chattel Paper,
Instruments, Documents, General Intangibles, Letter-of-Credit Rights, Supporting
Obligations, Deposit Accounts, Investment Property, Inventory, Equipment,



--------------------------------------------------------------------------------

Fixtures, Commercial Tort Claims, and all of the other Collateral other than the
Excluded Property, each and all of such granting clauses being incorporated
herein by reference with the same force and effect as if set forth herein in
their entirety, except that all references in such clauses to the Existing
Debtors or any of them shall be deemed to include references to such New Debtor.
Nothing contained herein shall in any manner impair the priority of the liens
and security interests heretofore granted in favor of the Collateral Agent under
the Security Agreement.

2.         Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate shall be
supplemented by the information set forth on the attached Supplements to each of
Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate with respect to each
New Debtor.

3.         Each New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Security Agreement to the same
extent and with the same force and effect as if such New Debtor had originally
been one of the Existing Debtors under the Security Agreement and had originally
executed the same as such an Existing Debtor.

4.         Except as specifically modified hereby, all of the terms and
conditions of the Security Agreement shall stand and remain unchanged and in
full force and effect.

5.         Each New Debtor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the Collateral
Agent may reasonably deem necessary or proper to carry out more effectively the
purposes of this Agreement.

6.         No reference to this Agreement need be made in the Security Agreement
or in any other document or instrument making reference to the Security
Agreement, any reference to the Security Agreement in any of such to be deemed a
reference to the Security Agreement as modified hereby.

7.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

SUPPLEMENTS

SUPPLEMENT TO SCHEDULE 1

LEGAL NAMES

SUPPLEMENT TO SCHEDULE 3

OWNED REAL PROPERTY

SUPPLEMENT TO SCHEDULE 4

EQUITY INTERESTS IN A SUBSIDIARY AND OTHER EQUITY INTERESTS

SUPPLEMENT TO SCHEDULE 5

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

SUPPLEMENT TO SCHEDULE 6

INTELLECTUAL PROPERTY

SUPPLEMENT TO SCHEDULE 7

COMMERCIAL TORT CLAIMS

 

A-3



--------------------------------------------------------------------------------

[New Debtor[s]] By:      

Name:

 

Title:

 

A-4



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:          

Name:    

     

Title:

 

 

A-5